Citation Nr: 1134342	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to accrued benefits for service connection for residuals of cold injury.  

2.  Entitlement to service connection for cause of death to include under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, H.C., and M.M.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to January 1956.  He died in April 2006 and the appellant claims benefits as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held on March 17, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's cause of death.  She contends that his death was related to his active military duty and/or related to VA treatment received at a VA medical facility.  In addition, the appellant is seeking accrued benefits for service connection for residuals of cold injury.  

First, in the context of a § 1310 Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims ("Court") held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Although it appears that the appellant has actual knowledge that the Veteran was not service-connected for any disabilities, the correspondence issued to the appellant in August 2007 did not meet the requirements set forth in Hupp.  It did not explain the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Because the case must be remanded for other reasons and to ensure complete due process compliance, corrective action in this regard should be taken on remand by issuing an appropriate notification letter in accordance with Hupp, id.   

The Board notes that the death certificate indicates that the place of death was L.M.C. (initials used to protect appellant's privacy), but there are no records from L.M.C. in the claims file.  On remand, the appellant should be provided with a new authorized release form to enable VA to assist her by obtaining the private treatment records related to the Veteran's death from L. M. C.

In addition, there is evidence that the Veteran was receiving Social Security benefits at the time of his death.  Although it is unclear as to whether the Veteran was receiving disability benefits, the Board finds that as the case is being remanded, the RO/AMC should obtain any records from the Social Security Administration (SSA).  The Court has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

The Board observes that a VA medical opinion has not been sought or obtained in this case to determine the etiology of the Veteran's death.  The certificate of death shows that the Veteran's immediate cause of death was listed as hypertensive and arteriosclerotic cardiovascular disease.  The appellant contends that the Veteran's cause of death was related to his period of active duty including his reports of experiencing frostbite during active duty in Korea.  In addition, the appellant asserts that the cause of death is related to treatment given by a VA medical facility.  She stated that the Veteran was scheduled for a stent procedure in September 2005 and was taken off all blood thinners.  She explained that after a few days, the Veteran suffered a stroke.  The August 2005 VA treatment record shows that the Veteran was assessed with sudden onset right hemiparesis and that he appeared to have had a stroke.  The examining physician explained that it was noteworthy that the Veteran did stop his Plavix on Wednesday as he was scheduled to go for an angioplasty of his right superficial femoral artery on September 1, 2005.  Plavix is used to prevent strokes and heart attacks in patients at risk for these problems.  It works by helping to prevent harmful blood clots that may cause heart attacks or strokes.  In light of the above, the Board finds that a medical opinion would be helpful in determining the nature and etiology of the Veteran's cause of death.  38 C.F.R. § 3.159(c)(4); see generally Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  Thus, the Board must remand this matter to obtain a VA medical opinion, accompanied by a rationale in support of that opinion, prior to adjudicating this claim.  See Colvin v. Derwinski, 1 Vet. App. at 175.

Finally, the appellant also contends that the Veteran suffered from cold injury residuals from his active military duty in Korea.  The evidence of record shows that the Veteran stated that he suffered frostbite during service.  In addition, the appellant and her children attested to witnessing the Veteran's feet and that he complained of pain in his feet.  The VA treatment records reveal that the Veteran was diagnosed with peripheral vascular disease and that the left foot was much cooler to the touch than the right foot.  Although there are no service treatment records showing that the Veteran had frostbite during service, the Veteran's service treatment records were destroyed by fire (in the 1973 fire at the St. Louis records repository).  In cases such as this when service records are unavailable due to no fault of the claimant VA has a "heightened duty" to assist in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As the Veteran supplied credible lay evidence regarding his frostbite in Korea, the lay statements attesting to the condition of the Veteran's feet are competent and credible, a remand is necessary for a VA opinion.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with an authorized release form. Instruct the appellant to fill the form out in order for the RO/AMC to obtain records related to the Veteran's death in April 2006 from L.M.C.  

2.  The RO/AMC should provide the appellant with a proper notification letter as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include (1) a statement of the conditions the Veteran was service-connected for at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

3.  The RO/AMC should obtain the SSA records pertinent to the Veteran's Social Security benefits.  All efforts to obtain these records should be fully documented and SSA should provide a negative response if these records are not available.

4.  The Veteran's claims file should be forwarded to an appropriate VA medical examiner for review with respect to the appellant's claim for service connection for the cause of the Veteran's death.  The examiner is requested to review all pertinent records associated with the claims file.  After reviewing the claims file, the examiner should provide an opinion as to the following:

(a) Is it at least as likely as not that the Veteran's cause of death is related to treatment he received at the VA North Texas Health Care System: Dallas VA Medical Center.  Specifically, the examiner should address the appellant's contention that the Veteran was taken off his blood thinners for a stent procedure and that he immediately suffered a stroke, which ultimately caused his death.    

(b) If the cause of death is related to such treatment, is it at least as likely as not that the death is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in performing the physical therapy in question; or an event not reasonably foreseeable?

In providing such opinions, the examiner should provide adequate reasons for the medical conclusions rendered, to conclude his responses regarding carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in performing the steroid injection in question; or an event not reasonably foreseeable.  

The examiner is also asked to comment as to whether it was at least as likely as not (50 percent likelihood or higher) that the Veteran's cause of death was related to his active military duty or his death was otherwise causally or etiologically related to his military service.  In making this determination, the examiner should address the Veteran's reports of experiencing frostbite during service in Korea.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.   The Veteran's claims file should be forwarded to an appropriate VA medical examiner for review to determine the nature and etiology of any residuals of a cold injury of the hands and feet.  The examiner is requested to review all pertinent records associated with the claims file.  After reviewing the claims file, the examiner should provide an opinion as to whether there was any evidence that the Veteran suffered from the chronic residuals of a cold injury of the hands and feet.  If so, the examiner should provide an opinion as to whether any disability was at least as likely as not (50 percent likelihood or higher) causally or etiologically related to active duty, to include exposure to cold (frostbite).   The Veteran was competent and credible to state that he was exposed to cold in Korea.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After conducting any development necessary, the RO/AMC should readjudicate the claims, considering all the evidence of record.  If the disposition remains unfavorable, the RO should furnish the appellant and her representative with another SSOC and afford them an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

